Citation Nr: 1023768	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether reduction of the rating assigned to service-
connected right shoulder impingement syndrome from 30 percent 
to noncompensable, effective June 1, 2007, was proper.

2.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder impingement syndrome, effective June 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 2000 to August 
2002, February 2003 to May 2004, and from January 2006 to 
April 2006, in addition to service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which reduced the evaluation of the Veteran's service 
connected right shoulder impingement syndrome disability from 
30 percent to noncompensable, effective June 1, 2007.  The 
Veteran disagreed in March 2008 with the determination.  In 
the July 2008 Statement of the Case (SOC), however, the RO, 
in essence, adjudicated the claim as an increased rating 
issue, rather than whether the reduction in rating was 
proper.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) 
(generally, a claim stemming from a rating reduction action 
is a claim for restoration of the prior rating, not a claim 
for an increased rating).

Further, in a rating decision mailed in September 2008, the 
RO increased the evaluation for his right shoulder disability 
to 20 percent.  On substantive appeal, the Veteran disagreed 
with the 20 percent rating.  Given the foregoing procedural 
development in this case and in order to ensure that all of 
the Veteran's contentions are fully addressed, the issues on 
appeal are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Because the Veteran filed a timely NOD under 38 U.S.C.A. § 
7105 as to the March 2007 rating decision which reduced his 
evaluation to noncompensable, appellate review of the RO's 
March 2007 rating decision was properly initiated, and the RO 
was then obligated to furnish him a SOC on this issue.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 19.26 
(2009); see Manlicon v. West, 12 Vet. App. 238 (1999).

Further, upon a complete review of the claims file, the Board 
is unable to locate an appropriate VCAA notice letter 
regarding the Veteran's claim seeking an increased rating for 
his service-connected right shoulder disability.  Upon 
receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on 
a claim by an agency of original jurisdiction, VA is required 
to notify the appellant of the information and evidence not 
of record that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case (SOC) to the Veteran and his 
representative addressing the issue of the 
propriety of the rating reduction action.  
The RO should return this issue to the 
Board only if the Veteran timely files a 
substantive appeal to that issue.

2.  Provide the Veteran with appropriate 
notice regarding his claim seeking an 
increased rating for his right shoulder 
impingement syndrome disability.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

